 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                                UNITED STATES DISTRICT COURT
12                             SOUTHERN DISTRICT OF CALIFORNIA
13
14   R.N., a minor by an through his guardian         Case No.: 17-CV-1583-L-BGS
     ad litem, Elizabeth Neel
15                                                    ORDER GRANTING
                              Plaintiff,              DEFENDANT’S EX PARTE
16                                                    APPLICATION FOR STAY
                   vs.                                DURING LAPSE IN FEDERAL
17                                                    APPROPRIATIONS
     UNITED STATES OF AMERICA,
18
19
                              Defendant.

20
21
22         On January 7, 2019, Defendant filed an Ex Parte Application for an order staying

23   this action during to the lapse in federal appropriations. (Doc. No. 26.) Plaintiff has not
24   filed an opposition. Accordingly, the Ex Parte Application is granted as unopposed.
25   Alternatively, the Ex Parte Application is granted pursuant to Landis v. North American
26   Co., 299 U.S. 248, 254-55 (1936).
27         For the foregoing reasons, IT IS HEREBY ORDERED that this case is stayed until
28   Congress has restored appropriations. No later than two business days after Congress has
                                                  1

                                                                         17CV1583-L-BGS
 1
     restored appropriations, Defendant shall file a notice together with a proposed order

 2   extending all current due dats commensurate with the duration of the lapse in

 3   appropriations.

 4         IT IS SO ORDERED.
 5
 6   Dated: January 9, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2

                                                                        17CV1583-L-BGS
